Exhibit 10.1

AGREEMENT

This Agreement (the “Agreement”) is entered into as of the date last written
below, by and between UTEK Corporation, a Delaware corporation (the “Company”),
and Clifford M. Gross, Ph.D., a resident of the state of Florida (“Executive”).
The Company and the Executive are hereafter sometimes referred to collectively
as the “Parties” and individually as a “Party.”

RECITALS:

WHEREAS, prior to March 1, 2009, Executive served as the Chief Executive Officer
of the Company pursuant to the terms of an Employment Agreement between the
Company and Executive, dated January 1, 2008, as amended by that Amendment to
Employment Agreement, dated January 1, 2009 (as so amended, the “Employment
Agreement”);

WHEREAS, following the conclusion of the term of his employment agreement, on
March 1, 2009, Clifford M. Gross, Ph.D, retired from the position of Chief
Executive Officer of the Company;

WHEREAS, under the Employment Agreement, the Company may be obligated to make
certain cash payments to Executive, and the Parties agree to the terms set out
below.

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

1. Termination Of Rights And Obligations Under The Employment Agreement. The
Parties agree that all of the rights and obligations of each Party under the
Employment Agreement are hereby terminated effective upon the execution of this
Agreement by both Parties, except for those set forth in Sections 8 (Secrecy)
and 9 (Covenant Not to Compete), which two sections are incorporated by
reference into this Agreement as if they were set forth herein in their
entirety.

2. Cash Payments To Executive. The Company shall deliver to Executive on
April 10, 2009 the amount of Six Hundred Thousand Dollars ($600,000.00) . In
addition, the Company shall execute and deliver the Promissory Note in the form
attached hereto as Exhibit “A” (the “Promissory Note”) to the Executive
concurrently upon the execution of this Agreement.



--------------------------------------------------------------------------------

3. Cash Payments To Internal Revenue Service On Behalf Of Executive. Concurrent
with the delivery of the cash payment of $600,000 to Executive pursuant to
Section 3 above, the Company shall deliver to the Internal Revenue Service on
behalf of Executive (i) an amount sufficient to pay the required federal income
tax withholding on such amount at the rate of 35%, and (ii) an amount sufficient
to pay the required federal income tax withholding on the payment described in
clause (i) of this paragraph 3(c) at the rate of 35%.

4. During the Tag-Along Period (as defined below), in the event that the Company
proposes to make a Tag-Along Sale (as defined below), Executive shall have the
right to participate (a “Tag-Along Right”) in such sale with respect to any
shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock”), held by Executive, on the Percentage Interest Basis (as defined below).
The Company shall give Executive at least seven (7) days written notice of any
proposed Tag-Along Sale, and thereupon Executive shall have (3) days to provide
the Company with written notice indicating whether he intends to exercise his
Tag-Along Right. If Executive fails to timely provide the notice required by the
preceding sentence, Executive shall forfeit his Tag-Along Right in connection
with such Tag-Along Sale. Executive shall provide the Company with the
information regarding Executive necessary for inclusion in the registration
statement filed with the Securities and Exchange Commission (“SEC”) under the
Securities Act of 1933 (the “Securities Act”) in connection with any Tag-Along
Sale. In addition, Executive shall enter into any agreement, including a
placement or underwriting agreement, in customary form with any placement agent
or underwriter in connection with any Tag-Along Sale. If Executive disapproves
of the terms of any such agreement or the Tag-Along Sale, Executive may elect to
withdraw there from by written notice to the Company.

The term “Tag-Along Period” means the period commencing on the date of this
Agreement and ending on the date that Executive no longer “beneficially owns”
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934)
more than 10% of the outstanding shares of Common Stock; provided, however, that
for purposes of this Agreement, Executive shall not be deemed to beneficially
own any shares of Common Stock acquired by Executive or others subsequent to the
date of this Agreement.

The term “Tag-Along Sale” means the sale by the Company of any shares of Common
Stock in a transaction registered pursuant to a registration statement filed
with the SEC under the Securities Act, other than a registration statement on
Form S-4 or Form S-8 or their successor forms.

The term “Percentage Interest Basis” means 5% of the aggregate number of shares
of Common Stock to be sold by the Company in the Tag-Along Sale.

5. Cooperation. Executive agrees to cooperate fully with the Company in the
defense or prosecution of any threatened or actual claims or actions which may
be brought against or on behalf of the Company or any of its employees,
directors, officers, agents, subsidiaries or affiliates which relate to events
or occurrences that transpired or are alleged to have transpired during
Executive’s employment with the Company. Such cooperation shall include, without
implication of limitation, being available to meet with the Company’s counsel to
prepare for discovery or trial and to testify truthfully as a witness when
requested by the Company at reasonable times designated by the Company.



--------------------------------------------------------------------------------

6. General Release:

(a) By Executive. Executive, on behalf of himself and his spouse, heirs, and all
other successors or assigns, voluntarily releases and discharges the Company and
its predecessors, successors, parents, subsidiaries, divisions, assigns,
affiliates, any other related entities, and its past or present agents,
officers, partners, directors, shareholders, employees, representatives,
insurers, investors, and attorneys; and all persons acting by, through, under,
or in concert with any of them (any and all of which are referred to as
“Releasees”), from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, causes of action, damages, losses, expenses,
and debts of any nature whatsoever, known or unknown (“Claims”), which Executive
has, claims to have, ever had, or ever claimed to have had against Releasees,
other than those arising out of this Agreement and the Promissory Note. This
general release of Claims includes, without implication of limitation, all
Claims relating to Executive’s employment and involvement with the Company and
the conclusion pursuant to its terms thereof, including all Claims arising under
the Employment Agreement; all Claims relating to Executive’s relationship to,
interest or investment in, memberships in, or partnerships with the Company;
Claims of discrimination, harassment and retaliation prohibited by any federal,
state, or local statute, regulation, or ordinance, including without implication
of limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Americans With Disabilities Act, the Family and Medical
Leave Act, and the Employee Retirement Income Securities Act, together with any
comparable state laws; and all other statutory or common law Claims. Executive
also waives any Claim for attorneys’ fees, interest, or costs, and all Claims
for wages or other compensation, provided that this Release shall not be
construed to impair his right to enforce the terms of this Agreement or the
Promissory Note. Additionally, nothing in this Agreement shall be interpreted to
prohibit Executive from filing an age discrimination claim with any
anti-discrimination agency, or from participating in an age discrimination
investigation or proceeding conducted by any such agency. However, by signing
this Agreement, Executive acknowledges that he is waiving his right to money
damages and any other relief should any such agency pursue claims on Executive’s
behalf arising out of or relating to his engagement and involvement with the
Company and the termination thereof, or his relationship to, interest or
investment in, memberships in, or partnerships with the Company.

(b) By the Company. The Company, on behalf of itself and all successors and
assigns, voluntarily releases and discharges Executive and his successors and
assigns from any and all Claims which the Company has, claims to have, ever had,
or ever claimed to have had against Executive. This general release of Claims
includes, without implication of limitation, all Claims relating to Executive’s
employment and involvement with the Company and the termination thereof,
including all Claims arising under the Employment Agreement; all Claims relating
to Executive’s relationship to, interest or investment in, memberships in, or
partnerships with the Company; and all other statutory or common law Claims. The
Company also waives any Claim for attorneys’ fees, interest, or costs, provided
that this Release shall not be construed to impair its right to enforce the
terms of this Agreement.



--------------------------------------------------------------------------------

7. Accord And Satisfaction. Executive agrees that the payments set forth in this
Agreement, together with all other payments and benefits previously provided by
the Company, are complete payment, settlement, satisfaction and accord with
respect to all obligations and liabilities of the Releasees to Executive and
with respect to all Claims that could be asserted by Executive against any of
the Releasees regarding any relationship between the Parties and any change in
or cessation of any such relationship, including, without limitation, all claims
for wages, salary, benefits, bonuses, business expenses, paid time off, stock,
options, equity or partnership interests, severance pay, attorneys’ fees,
compensatory damages, exemplary damages, or other compensation, benefits, costs
or sums.

8. Non-Solicitation. Executive agrees that the Company has a strong and
legitimate business interest in preserving and protecting its investments in its
trade secrets and confidential business and technical information and its
substantial relationships with (a) its employees and independent contractors;
and (b) prospective and existing clients.

For a period of twelve (12) months after Executive’s March 1, 2009 resignation,
Executive shall not, directly or indirectly, either as an individual or as an
owner, joint venturer, officer, director, stockholder, employee, agent,
independent contractor, or otherwise:

 

  (i) Counsel, solicit, or attempt to induce any person employed by or
associated with the Company, whether that person is a full-time employee,
part-time employee, or independent contractor, or is otherwise associated in any
way with the Company, to terminate his or her employment or association with the
Company;

 

  (ii) Employ any person formerly employed by or associated with the Company,
whether that person was a full-time employee, part-time employee, or independent
contractor, or was otherwise associated in any way with the Company;

 

  (iii) Solicit to provide, or provide, goods or services in competition with
the Company; or

 

  (iv) Solicit to provide, or provide, goods or services to any current or
prospective customer of the Company.

9. Non-Disparagement. Except as otherwise required by law, both the Executive
and the Company will not make, publish, or disseminate any derogatory statements
or comments about the Executive or the Company or its respective officers,
directors, employees or agents or take any action which a reasonable person
would expect would impair the good will, business reputation, or good name of
any of them.

10. Remedies For Breach; Attorneys’ Fees. Executive understands and agrees that
a breach of the provisions of Sections 8 or 9 of the Employment Agreement, which
have been incorporated herein by reference in Section 1 above, would result in
irreparable harm to the Company and that money damages would not provide an
adequate remedy. Therefore, Executive agrees that in addition to any other
rights that the Company may have, the Company shall have the right to specific
performance and injunctive relief in the event Executive breaches



--------------------------------------------------------------------------------

either Section, without requirement of a bond or proof of monetary damage. In
the event of a breach or alleged breach of this Agreement by a Party, if legal
proceedings are instituted to enforce the rights of the other Party, the
prevailing party in such proceedings shall be entitled to an award of its costs
and expenses incurred in connection with such proceedings, including reasonable
attorneys’ fees incurred in connection with the investigation and prosecution or
defense of such proceedings, at trial and on appeal.

11. Entire Agreement; Modifications. This Agreement contains the entire
agreement among the Parties hereto with respect to the matters covered hereby,
and supersedes all prior and contemporaneous communications, agreements,
representations, understandings or negotiations between the Parties. This
Agreement may be modified only by a written agreement signed by each of the
Parties hereto. No waiver of this Agreement or any provision hereof shall be
binding upon the Party against whom enforcement of such waiver is sought unless
it is made in writing and signed by or on behalf of such Party.

12. Acknowledgments And Other Terms. The Parties agree that they have carefully
read and understand all of the provisions of this Agreement, that they have been
advised and provided with the opportunity to consult an attorney, and that they
are voluntarily entering this Agreement. The Parties further represent and
acknowledge that in executing this Agreement, they are not relying and have not
relied upon any representation or statement made by any other Party (including
their respective affiliates, partners, members, agents, representatives,
employees and attorneys) with regard to the subject matter, basis or effect of
this Agreement.

13. Interpretation. The language of all parts of this Agreement shall in all
cases be construed as a whole, according to its fair meaning, and not strictly
for or against either Party. This Agreement shall be interpreted in such a
manner as to be effective and valid under applicable law, but if any provision
hereof shall be prohibited or invalid under any such law, such provision shall
be ineffective to the extent of such prohibition or invalidity without
invalidating or nullifying the remainder of such provision or any other
provisions of this Agreement. The captions of the sections of this Agreement are
for convenience of reference only, and in no way define, limit or affect the
scope or substance of any section of this Agreement.

14. Advice of Counsel. Executive acknowledges that he has had the opportunity to
consult with his own legal and financial advisors regarding the terms of this
Agreement, and that he has either consulted with such advisors or has determined
that he has the requisite knowledge and expertise with such matters as to render
such advice unnecessary.

15. Counterparts. This Agreement may be executed in any number of counterparts
and may be delivered by facsimile, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date last written below.

 

UTEK CORPORATION By:  

/S/ Douglas Schaedler

Name:  

Douglas Schaedler

Title:  

President

Date:  

April 8, 2009

 

CLIFFORD M. GROSS, Ph. D. Signature:  

/S/ Clifford M. Gross, Ph.D.

Date:  

April 8, 2009



--------------------------------------------------------------------------------

PROMISSORY NOTE

Tampa, Florida

April 8, 2009

FOR VALUE RECEIVED, the undersigned, UTEK CORPORATION (“Borrower”), whose post
office address is 2109 Palm Avenue, Tampa, Florida 33605, promises to pay to the
order of CLIFFORD M. GROSS (“Holder”), at 3214 Polo Place, Plant City, Florida
33566, or such other place as the Holder hereof may from time to time designate
in writing, the principal sum hereinafter set forth, as follows:

The principal sum to be paid hereunder is Five Hundred Fifty Thousand and 00/100
Dollars ($550,000.00), payment shall be “grossed-up” to include the amount
necessary to reimburse Employee for his federal, state and local income tax
liability on this severance payment and on the “gross-up amount” at the
respective effective marginal tax rates, without interest, which shall be due
and payable as follows on March 1, 2010:

Borrower, at its sole and absolute discretion, has the option to pay the
obligation due on March 1, 2010 or before, either in cash, subject to any
applicable requirements of the Investment Company Act of 1940, or by the
transfer of 32% of the outstanding membership units in 114 Cortez, LLC (the
“LLC”) on the date of such transfer. The units in the LLC shall be free and
clear of any and all claims, liens, pledges, security interests, or restrictions
of any kind, other than restrictions on transfer under federal and state
securities laws. Further, all real estate taxes owed up until the date of
transfer will be paid by the Company. If the Borrower elects to transfer units
in the LLC to the Holder in satisfaction of its obligation hereunder, the Holder
shall provide the Borrower with any necessary representations and warranties
required in order to ensure compliance with federal and state securities laws in
connection with such transfer. However, if the Company elects to make the
payment in membership units of 114 Cortez, LLC, payment shall be “grossed-up” to
include the cash amount necessary to reimburse Employee for his federal, state
and local income tax liability on this severance payment and on the “gross-up
amount” at the respective effective marginal tax rates.

Borrower may prepay this obligation in whole or in part at any time without
penalty or premium.

Failure to pay the obligation in accordance herewith when due, which failure
continues for thirty (30) days after the due date shall be deemed an “Event of
Default” under this Note.

Upon the occurrence of an Event of Default, the obligation shall thereafter,
bear interest at a rate of five percent (5%) per annum.



--------------------------------------------------------------------------------

This Note shall be construed according to the laws of the State of Florida.

 

Dated:  

April 8, 2009

    UTEK CORPORATION       By:  

/S/ Douglas Schaedler

      Its:  

President